DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2002206578 to Fujimura et al in view of Japanese Patent No. 200717747 to Miyata.

	However, Fujimura et al do not disclose that the heat conductivity in a thickness direction of the friction material is 0.40 W/m K or less.
	Miyata is relied upon merely for his teachings of a friction material capable of use in a friction member having a heat conductivity in a thickness direction of the friction material that is 0.40 W/m K or less (see Table 1, fifth row, example 4 and second example 1, as well as the translated abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the friction material of Fujimura et al to have a heat conductivity of 0.40 W/m K or less as taught by Miyata in order to generate good thermal conductivity and better sliding characteristics for the friction member without impairing heat resistance, stability, and overall strength of the friction material in a braking environment.
	Regarding Claim 2, Miyata further discloses that the heat conductivity in a thickness direction of the friction material is 0.35 W/m K or less (see Table 1, fifth row, second example 1, with a value of 0.28 W/m K).
	Regarding Claim 6, see paragraph 0028 of the Fujimura et al examiner provided translation. 
st example 1, first and second examples 2, and examples 3). 
	Regarding Claim 14, see Figure 1 of Fujimura et al which shows a disc brake pad 1. 
	Regarding Claim 15, see Figure 1 of Fujimura et al, wherein the friction member is used in an automobile.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2002206578 to Fujimura et al in view of Japanese Patent No. 200717747 to Miyata as applied above and further in view of Japanese Patent No. 20144077505 to Sato et al.
Regarding Claim 3, see Claim 1 above and further note that Fujimura et al., as modified, do not disclose that the friction member has a friction material disposed through an interlayer on one surface of the back plate.
Sato et al are relied upon merely for their teachings of a friction member having a friction material disposed through an interlayer on one surface of a back plate (see the translated abstract of the document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the friction member of Fujimura et al., as modified, with an interlayer as taught by Sato et al in order to provide better wear resistance to the friction member by creating a thicker and stronger friction material.
Regarding Claim 4, see Claim 2 above.
th column of Sato et al and the thicknesses of elements B1-B3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the thickness of the interlayer of Fujimura et al., as modified, to be 1mm or more as taught by Sato et al as a matter of design preference dependent upon the desired overall thickness of the friction material itself for maximum wear resistance.
Claims 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2002206578 to Fujimura et al in view of Japanese Patent No. 200717747 to Miyata as applied above and further in view of Japanese Patent No. 2012036932 to Miyake et al.
Regarding Claim 7, Fujimura et al., as modified, do not disclose that the back plate comprises at least one selected from the group consisting of 1) a fiber reinforced resin, 2-1) an aluminum alloy, 2-2) an aluminum composite in which ceramic particles are dispersed in aluminum or an aluminum alloy, 3-1) a magnesium alloy, and 3-2) a magnesium composite in which ceramic particles are dispersed in magnesium or a magnesium alloy. 
Miyake et al are relied upon merely for their teachings of a friction member having a back plate comprising a fiber reinforced resin (see the translated abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the back plate of Fujimura et al., as modified, to comprise a fiber reinforced resin as taught by Miyake et al in order to 
Regarding Claim 8, see the translated abstract of Miyake et al.
Regarding Claim 10, see Claims 1 and 7 above.
Regarding Claim 11, see Claim 2 above.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2002206578 to Fujimura et al in view of Japanese Patent No. 200717747 to Miyata as applied above and further in view of Japanese Patent No. 2012036932 to Miyake et al and further in view of Japanese Patent No. 20144077505 to Sato et al.
Regarding Claim 12, see Claims 1, 3, and 7 above.
Regarding Claim 13, see Claim 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,240,5360 to Tillenberg, PG Publication No. 2007/0117881 to Watanabe et al., and German Patent No. DE 102011101958 to Conhoff all disclose friction members similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	11/09/21